Opinion filed December 2,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00026-CR
                                                    __________
 
                       ADRIAN
EUGENE GREENWOOD, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 32nd District Court
                                                                 
Nolan County, Texas
                                                      Trial
Court Cause No. 10815

 
                                            M
E M O R A N D U M   O P I N I O N
            The
trial court convicted Adrian Eugene Greenwood, upon his plea of guilty, of
possession of four grams or more but less than 200 grams of cocaine with the
intent to deliver.  A plea bargain agreement was not reached.  The trial court
assessed punishment at confinement for thirty-four years and a $4,500 fine.  We
dismiss.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has been filed.  Court-appointed
counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005,
no pet.).
In
his response, appellant maintains that the evidence is legally and factually
insufficient to link him with the sixteen and one-half grams of cocaine. 
Appellant also contends that his plea was not voluntarily entered and that his
counsel was deficient for failing to object to the indictment and for
introducing extraneous offenses of his prior “serious brushes with the law” and
of his smoking marihuana in the residence when the police arrived.  Appellant
further contends that his plea was induced by a promise of leniency; that he
was prejudiced by his counsel’s performance; and that his counsel failed to
raise significant and obvious issues on appeal such as insufficient evidence,
his trial counsel’s failure to secure probation for him, trial counsel’s
admission of a misdemeanor conviction, and trial counsel’s filing of a deficient
motion for new trial and failure to notify him of a hearing.
We review appellant’s pro se claims and examine the
record in order to determine whether the record reflects no reversible error
and the appeal should be dismissed or whether arguable grounds exist and new
counsel should be appointed.  Schulman, 252 S.W.3d 403.  We note that
the record does not support appellant’s contentions. 
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
The
motion to withdraw is granted, and the appeal is dismissed.
 
December 2, 2010                                                                   PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.